Case: 14-40431      Document: 00513043938         Page: 1    Date Filed: 05/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-40431                                    FILED
                                  Summary Calendar                              May 14, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS GARCIA-ACOSTA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:13-CR-398


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jesus Garcia-Acosta
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Garcia-Acosta has filed a response and a supplemental
response. The record is not sufficiently developed to allow us to make a fair
evaluation of Garcia-Acosta’s claim of ineffective assistance of counsel; we


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40431     Document: 00513043938     Page: 2   Date Filed: 05/14/2015


                                  No. 14-40431

therefore decline to consider the claim without prejudice to collateral review.
See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct.
123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Garcia-Acosta’s responses.        We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2